DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear and indefinite as to whether “a valve”, line 4, is the same as “a one-way valve”, line 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marantis et al. (9517922).
Regarding claim 1, the Marantis et al. reference discloses a resealable container cap (see Fig. 1) with a one-way valve (60) to allow a pump (110) to draw a vacuum on a container when the cap is closed on the container, comprising:
a cap portion (20),
a valve (60) disposed in the cap portion, the valve configured to create a gas passageway when the valve is in an open position (see Fig. 17 and Fig. 19), allowing a pump to evacuate gas from the interior of a container to which the cap is applied, the valve configured to move to a closed position that closes the gas passageway to maintain a reduced pressure within the container.  See column 9, line 35 – column 10, line 30.

Regarding claim 2, the Marantis et al. reference discloses a system for creating and maintaining a reduced pressure within a container (see Figs. 17 and 19), comprising:
a container (B) having a body portion and a neck portion (N), the container also having a bore through the neck portion to allow access to an interior of the container;
threads (T) disposed on an outer surface of the neck portion;
a gasket (50) mounted on a top edge of the neck portion;
a cap (80) configured to fit over the gasket and neck portion of the container, the cap also having threads (87) disposed on an interior surface of the cap and configured to engage the threads disposed on the outer surface of the neck portion; and, a moveable valve-like plug (60, 160) disposed through a thickness of the cap, the moveable valve- like plug having an open position and a closed position, the open position creating a passageway through the cap between the interior of the container and the environment, the closed position closing the passageway. See column 9, line 35 – column 10, line 30.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (5465857).
Regarding claim 1, the Yang reference discloses a resealable container cap (see Figs 2-5) with a one-way valve (5) to allow a pump (8) to draw a vacuum on a container when the cap is closed on the container, comprising:
a cap portion (2), a valve (60) disposed in the cap portion, the valve configured to create a gas passageway when the valve is in an open position (see Fig. 4), allowing a pump to evacuate gas from the interior of a container to which the cap is applied, the valve configured to move to a closed position that closes the gas passageway to maintain a reduced pressure within the container.  See column 2, lines 40 - 57.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Marantis et al.
Regarding claim 2, the Yang reference discloses a system for creating and maintaining a reduced pressure within a container (see Fig. 4), comprising:
a container (7) having a body portion (inherent) and a neck portion (inherent), the container also having a bore through the neck portion to allow access to an interior of the container; a gasket (50) mounted on a top edge (70) of the neck portion;
a cap (4) configured to fit over the gasket and neck portion of the container (see Fig. 4), and, a moveable valve-like plug (5) disposed through a thickness of the cap, the moveable valve- like plug having an open position and a closed position, the open position creating a passageway through the cap between the interior of the container and the environment, the closed position closing the passageway.  The Yang reference doesn’t disclose threads disposed on an outer surface of the neck portion; the cap also having threads disposed on an interior surface of the cap and configured to engage the threads disposed on the outer surface of the neck portion.  However, the Marantis et al. reference discloses another vacuum cap (discussed supra) having threads (T) to engage bottle threads (87) in order to secure the cap onto the bottle.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Yang cap to have internal threads as, for example, taught by the Marantis et al. device in order to secure the cap onto a bottle neck having threads.

Regarding claim 3, further comprising a device configured to mate with a top surface of the cap, the device being configured to be used to generate a decreased pressure above the moveable valve-like plug to move the moveable valve-like plug into the open position.

Regarding claim 4, Yang further discloses wherein the device includes a pump (8).

Regarding claim 5, wherein the pump (8) is a moveable piston (i.e., cylinder inside pump) operating within a close-fitting bore.

Regarding claim 6, wherein the moveable piston is configured to push the moveable valve-like plug into the closed position. This done by pushing the cylinder toward the bottle, which closes the valve from the force of air applied to it.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marantis et al. in view of Yang (5465857).
Regarding claims 3-5, the Marantis et al. reference discloses the invention substantially as claimed, including a vacuum pump (110), but doesn’t disclose but doesn’t disclose a device configured to mate with a top surface of the cap, the device being configured to be used to generate a decreased pressure above the moveable valve-like plug to move the moveable valve-like plug into the open position.  However, the Yang reference discloses another vacuum cap for bottles having a piston pump (8) mated to the top surface of the cap (4) to draw a vacuum on the bottle (see Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a piston pump for the pump on the Marantis et al. device as, for example, taught by the Yang reference in order to enable the user to use a hand pump to draw a vacuum on the bottle.

Regarding claim 6, Yang further discloses wherein the moveable piston is configured to push the moveable valve-like plug into the closed position.  This done by pushing the cylinder toward the bottle, which closes the valve from the force of air applied to it.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record pertains to various vacuum caps similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753